                                     EXHIBIT A
                       COURT’S INTERROGATORIES TO PLAINTIFF


1. Residence address.
       Patricia Kennedy
       9205 NW 80th st                         and     13626 Vanderbilt Road
       Tamarac, FL 33321                               Odessa, FL 33556

2. Name of current employer and place of employment.

       Mental Health Association
       9 Muses Art Center
       7139 W.Oakland Park Blvd.
        Lauderhill, Fl 33313


3. Date(s) and time(s) that you visited the subject property.

       July 5, 2019 and July 6, 2019.

4. Purpose of your visit(s) and duration of your stay(s).

        1. To get something to eat and check for ADA compliance.

5. Did anyone else accompany you? If so, who?

        Daniel Pezza
        P.O. Box 184
        Oldsmar, FL 34677

6. Describe the nature of your disability.

       Mobility impaired due to spinal injury.

7. Specifically list each of the architectural barriers which you personally observed or
experienced at this facility.

I personally observed, experienced and/or am aware of the following problems at the facility.

The disabled parking spaces south side of building has a curb ramp that protrudes into the shared
access aisle; the curb ramp that services the disabled parking spaces south side of building has an
excessive slopes; the bar for food and beverage consumption has no lowered accessible function;

the is insufficient accessible seating in the dining room; the accessible bathroom stall fails to
provide the required maneuvering clearance; the main door has a pull force that exceeds 5 lbs,
and it does not have the required minimum closure rate; the toilet in accessible stall does not
have the flush lever on the open side; there was no rear grab bar; the door to the accessible stall
does not provide the required maneuvering space on the interior side of the door; accessible stall
does not have pull hardware on both sides of the stall door; the accessible stall door lacks self
closing hinges; the toilet paper dispenser in improperly mounted; there were unwrapped pipes;
the mirror and towel dispensers were mounted at an excessive height. Overall, the Defendants
failed to adhere to a policy, practice and procedure to ensure that all goods, services and
facilities are readily accessible to and usable by the disabled and the Defendants failed its
features to ensure that they are readily accessible and usable by the disabled.

8. Did you take notes or make a contemporaneous record of these barriers? If so, attach a copy to
   these Answers.

       I did not. However, photographs were taken at the time.

9. Please list any other Title III cases in which you have been a party in this District.

       See attached list and PACER.


            Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under penalty
of perjury that the foregoing is true and correct.



          9-4-2019
         __________________                                _________________________________
         Date                                                    Patricia Kennedy
